DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2021 has been entered.
Claims 1, 4-5, 9-11, 13, 15-16, 18, 20, 23, 28-29, 34-35, 44 and 48-52 remain pending and under prosecution.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Measuring unit (Claim 1)
Transmitting unit (Claim 4)
Receiving unit (Claim 4)
Data storing unit (Claim 5, 48)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4-5, 9-11, 13, 15, 16, 23, 29, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (US Pub No. 20170055921) in view of McDonald et al (US Pub No. 20120078127) and Wright et al (US Pub No. 20140052028) 

In regard to Claims 1 and 44, Martin et al disclose a device configured for providing a measure of a circumference or a change in circumference of a body part, comprising: 
a first elastic support material 60 (compliant substrate 0036), 26 configured for being placed around and/or on the body part, the first elastic support material having a first elastic support material length defining an longitudinal axis, a first elastic support material width 
two or more electrically conducting layers 58 located inward or outward of at least a part of the first elastic support material along at least a part of the longitudinal axis and/or along at least a part of the vertical axis, wherein the electrically conducting layers are stretchable, best seen in Figure 4-5 (0033-0045);
a stretchable film 56 – elastomer – disposed between the two or more electrically conducting layers, best seen in Figure 4-5 (0033-0045); and 
a measuring unit 52 that is electrically connected to the two or more electrically conducting layers, best seen in Figure 3 (0033-0035);
wherein the measuring unit is configured for measuring an electric property related to the one or more electrically conducting layers, wherein the electrical property is an electrical capacitance of the stretchable film between the two or more electrically conducting layers, the electrical capacitance of the stretchable film being related to the measure of the circumference or change in circumference of the body part – the circumference/change in circumference is related to measuring the expansion and contraction of the thoracic cavity of the patient during breathing (0033-0045).
However, Martin et al do not expressly disclose the first elastic support material comprising a bandage or compression garment for managing oedema and/or lymphoedema, the first elastic support material configured to apply compressive pressure to the body part.

Wright et al teach that it is well-known in the art to provide an analogous bandage or compression garment for managing oedema and/or lymphedema and configured to apply compressive pressure to the body part of the user when wearing, the bandage of compression garment also used to measure the size/circumference of the body part of the user, best seen in Figure 2 and 4 (abst, 0005, 0023-0024, 0063, 0080).  Thus, Wright et al teach that a bandage or compression garment is operatively used while also determining the size/circumference of the body part for managing oedema and/or lymphedema and configured to apply compressive pressure to the body part of the user when wearing as an effective configuration for such.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Martin et al such that the first elastic support material comprises a bandage or 
In regard to Claim 44, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Martin et al to include a second elastic support material comprising a bandage or compression garment for managing oedema and/or lymphedema, the second elastic support material configured to apply compressive pressure to the body part, as taught by both McDonald et al and Wright et al, to provide a bandage or compression garment useful for the application of Martin et al (taught by McDonald et al), which is thus capable of being used for the application of managing oedema and/or lymphedema (taught by Wright et al) including providing a measure related to circumference of the body part, as an effective configuration to be worn by the user.

Martin et al disclose:
4. The device according to claim 1, further comprising a transmitting unit (Figure 6 showing wired/wireless data transmission) configured for transmitting the measure of the circumference of the body part to a receiving unit 10, 76 or a control unit 76, best seen in Figure 6-7 (0046-0047, 0051-0052).

9. The device according to claim 1, wherein the device comprises a control unit 76 configured to control the length of the one or more electrically conducting layer(s) along the longitudinal axis, best seen in Figure 6-7 (0046-0047, 0051-0052).
10.  The first elastic support material 60, 26 is a circular band configured to fit around a body part, best seen in Figure 2-3.
11.  Martin et al in combination with McDonald et al and Wright et al disclose a second elastic support material for being placed around or on the body part, the second elastic support material comprising a bandage or compression garment for managing oedema and/or lymphoedema, the second elastic support material configured to apply compressive pressure to the body part, the first elastic support material being the shirt 230 and the second elastic support material being cover 250 taught by McDonald et al (0069, 00072-0073), with Wright et al teaching the bandage or compression garment for managing oedema and/or lymphedema as elaborated above.
13. The device further comprising one or more non-elastic support material(s) 26 extending from the two or more electrically conducting layers 58 or from the first elastic support material 60 along the longitudinal axis or along the vertical axis, best seen in Figure 3-5.
15. The device according to claim 1, wherein the first elastic support material comprises a surface texture adapted with a roughness so that the first elastic support material stays in place once the first elastic support material has been placed around and/or on the body part, best seen in Figure 2-3.

23.  The two or more electrically conducting layers 58 has/have an electrically conducting layer length, in a relaxed state, that is less than 90% relative to the elastic support length 26, best seen in Figure 3-5.
29. The device according to claim 1, wherein the two or more electrically conducting layers 58 are separated from each other along the vertical axis, best seen in Figure 4-5 and 12. 
49. Martin et al in combination with McDonald et al and Wright et al disclose a second
elastic support material located inward or outward of the two or more electrically conducting layers of Martin et al, wherein the second elastic support material is configured for being in contact with the first elastic support material, thereby encapsulating the two or more electrically conducting layers in-between the first elastic support material and the second elastic support material, and such that at least part of the two or more electrically conducting layers are able to move relative to the first elastic support material or relative to the second elastic support material when Martin et al is combined with McDonald et al and Wright et al, the second elastic support material comprising a bandage or compression garment for managing oedema and/or lymphedema, the second elastic support material configured to apply compressive pressure to the body part, the first elastic support material being the shirt 230 and the second elastic support material being cover 250 taught by McDonald et al (0069, 00072-0073), with Wright et al teaching the bandage or compression garment for managing oedema and/or lymphedema as elaborated above.


Martin et al in combination with McDonald et al and Wright et al disclose the invention above but do not expressly disclose a second elastic support material located inward or outward of the two or more electrically conducting layers, wherein the second elastic support material is configured for being in contact with the first elastic support material, thereby encapsulating the two or more electrically conducting layers in-between the first elastic support material and the second elastic support material, and such that at least part of the two or more electrically conducting layers are able to move relative to the first elastic support material or relative to the second elastic support material.
Reid JR et al teach that it is well-known in the art to provide an analogous device comprising a first elastic support material 42 that is a bandage or compression garment, best seen in Figure 10, a second elastic support material 44 in contact with the body part and the first elastic support material, best seen in Figure 10, both encapsulating one or more electrically conducting layers 12 in-between the first elastic support material and the second elastic support material, and such that at least part of the two or more electrically conducting layers are able to move relative to the first elastic support material or relative to the second elastic support material, best seen in Figure 10 (0105-0107) (Claim 11 and 49), to advantageously provide enhanced support of the first elastic support material against the patient body and/or specific pressure measurement, as desired during use.
Claim 44): providing a second elastic support material; placing the first elastic support material around or on the body part, placing the second elastic support material around or on the body part; wherein the step of placing the second elastic support material is done after the first support material is placed around the body part, such that the second elastic support material is placed around or on the first support material, or before the first support material is placed around the body part; such that the first elastic support material is placed around or on the second support material; or at the same time as the first elastic support material is placed around the first support material, such that the first support material and second support material are connected to each other, as would be obvious to a skilled artisan due to the limited number of ways of applying the first and second elastic support materials to the patient, and then monitoring the measure of the circumference 
48. Martin et al disclose the method according to claim 44, wherein the step of monitoring is done by monitoring a data storing unit 74, best seen in Figure 6-7 (0046-0047, 0051-0052). 


Claims 18 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al in view of McDonald et al and Wright et al as applied to Claim 1, further in view of Korkala et al (US Pub No. 20140343391).
Martin et al in combination with McDonald et al and Wright et al disclose the invention above but do not expressly disclose wherein the first elastic support width, in a relaxed state, is between 1 cm and 16 cm, or the two or more electrically conducting layer(s) has/have a conducting layer width that, in a relaxed state and along a vertical axis, is between 2 mm and 80 mm.
Korkala et al teach that it is well known in the art to provide an analogous device with dimensions comprising a width of 1 cm and 16 cm or between 2 mm and 80 mm and a length between 15 cm and 85 cm (0024).  Korkala et al teach that said dimensions are common and useful.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Martin et al as modified by McDonald et al and Wright et al such that the first elastic support width, in a relaxed state, is between 1 cm and 16 cm and a length in a relaxed state, between 15 cm and 85 cm, or the two or more electrically conducting layer(s) has/have a .

Claims 20, 28, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al in view of McDonald et al and Wright et al as applied to Claim 1, further in view of Teschner et al (US Pub No. 20060084855).
Martin et al in combination with McDonald et al and Wright et al disclose the invention above but do not expressly disclose various stretchable lengths of the first elastic support material or the two or more electrically conducting layers.  It is noted that applicant has not expressed any criticality toward the specific values of how much the first elastic support material or the conducting layers stretch as solving a particular problem, conferring a specific advantage, or providing a desired result other than being a value sufficient for the desired use.
Teschner et al disclose an analogous device for electrodiagnostic procedures (0019) comprising a first elastic support material 2 configured for being placed around and/or on the body part, the first elastic support material having a first elastic support material length defining an longitudinal axis, a first elastic support material width defining a vertical axis and a first elastic support material thickness defining a lateral axis, best seen in Figure 8 (0045); one or more electrically conducting layer(s) 6 located above and/or below at least a part of the first elastic support material along at least a part of the longitudinal axis and/or along at least a part of the vertical axis, wherein the electrically conducting layer(s) is/are stretchable, best seen in Figure 4-5 and 8 (0046), when placed around the patient’s body.

28.  Teschner et al disclose the one or more electrically conducting layer(s) has/have an electrically conducting layer length that is defined by the body part such that when the first elastic support material is placed around and/or on the body part, the electrically conducting layer length is able to be pre-stretched at least 20% relative to its relaxed state, best seen in Figure 4-5 (0046-0047).
Since Martin et al is already concerned with the first elastic support material and the two or more conducting layers stretching for measurement, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Martin et al as modified by McDonald et al and Wright et al such that the first elastic support material length and the two or more electrically conducting layers are able to be stretched the amount above relative to its relaxed state as taught by Teschner et al to effectively enable the device of Martin et al to adequately expand during the measuring process.


Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al in view of McDonald et al and Wright et al as applied to Claim 1, further in view of Strauss et al (US Pub No. 20160015297).
.


Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al in view of McDonald et al and Wright et al as applied to Claim 1, further in view of Stork et al (US 20150201856 A1).
Martin et al in combination with McDonald et al and Wright et al disclose the invention above but do not expressly disclose the measuring unit is further configured for measuring an .


Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al in view of McDonald et al and Wright et al as applied to Claim 1, further in view of Macia Barber et al (US Pub No. 20130338472).
Martin et al in combination with McDonald et al and Wright et al disclose the invention above but do not expressly disclose the first elastic support material is configured with a smooth surface that is defined by its coefficient of friction, wherein the coefficient of friction between is between a value of 0.2 and 0.4, and wherein the coefficient of friction is defined relative to a surface of steel. 
Macia Barber et al teach that it is well known in the art to provide an analogous garment to sense physiological signals having a material with a coefficient of friction, wherein the coefficient of friction between is between a value of 0.2 and 0.4 (0149), and wherein the . 

Response to Arguments
Applicant's arguments filed with respect to Wright et al and Reid JR et al have been fully considered but they are not persuasive.  Applicant contends that Wright et al does not disclose an elastic support material because Wright et al is configured to apply compressive pressure by being inflated.  However, it is noted that the claims do not specify how the elastic support material must provide the compressive pressure.  
Further, arguments against the combination of Martin et al with Wright et al are moot with the addition of McDonald et al, because the reference provides a bridge of providing said elastic support material in the same context of Martin et al, i.e. as a respiration sensor.  It is further noted that the claims do not require any specific manner of determining the 
Regarding Reid JR et al, applicant contends that Reid JR et al measure pressure and not circumference of the body part.  While it is agreed that this is true, the combination does not rely on the manner of measuring pressure with Reid JR et al.  Reid JR et al is merely used to teach the second elastic support material in the context of managing edema as claimed.  Further, the addition of McDonald et al acts as the bridge of providing said elastic support material in the same context of Martin et al, i.e. as a respiration sensor.  Thus, Reid JR et al and Wright et al are able to be combined with Martin et al along with McDonald et al.  Therefore, the references are maintained.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791


/DEVIN B HENSON/Primary Examiner, Art Unit 3791